DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed on 06/03/2022 has been entered. Claims 1, 3-5, 7-12 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the non-final action mailed on 03/03/2022.


Response to Arguments
Applicant’s amendments, filed on 06/03/2022, have been entered and fully considered. In light of the applicant’s amendments changing the scope of the claimed invention, the rejection(s) have been withdrawn or updated.  However, upon further consideration, a new or updated ground(s) of rejection(s) have been made, and applicant's arguments pertaining to the amended language have been rendered moot.

Applicant’s amendments & arguments, see page 8, filed 06/03/2022, with respect to the 101 REJECTIONS have been fully considered and are persuasive.  The 101 REJECTIONS have been withdrawn. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, 9-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PARK (US 2018/0203070) in view of HATANAKA ET AL. (EP 0902521) (hereinafter “HATANAKA”).

With respect to Claim 1, PARK teaches:
a battery removably mounted on an electric power device using electric power (See Para 0004-0011, 0016-0024, 0063-0076, 0081-0089, 0129, 0130; See FIGS. 1-13); 
a charging device (See Para 0004-0011, 0016-0024, 0063-0076, 0081-0089, 0129, 0130; See FIGS. 1-13); and 
an estimation device (See Para 0004-0011, 0016-0024, 0063-0076, 0081-0089, 0129, 0130; See FIGS. 1-13), 
wherein the charging device comprises 
a charger configured to charge the battery (See Para 0004-0011, 0016-0024, 0063-0076, 0081-0089, 0129, 0130; See FIGS. 1-13); 
an acquirer configured to acquire first information about deterioration of the battery and second information about performance of the battery from the battery (See Para 0004-0011, 0016-0024, 0063-0076, 0081-0089, 0129, 0130; See FIGS. 1-13); and 
a transmitter configured to transmit the first information acquired and the second information by the acquirer (See Para 0004-0011, 0016-0024, 0063-0076, 0081-0089, 0129, 0130; See FIGS. 1-13), and 
wherein the estimation device comprises 
a receiver configured to receive the first information and the second information transmitted by the transmitter (See Para 0004-0011, 0016-0024, 0063-0076, 0081-0089, 0129, 0130; See FIGS. 1-13); and 
an estimator configured to input the first information received by the receiver is input to a model, the model having been learned to output the second information at a certain point in time when the first information of the battery is input at the point in time, and estimate performance of the battery based on the second information output by the model in response to the first information being input to the model (See Para 0004-0011, 0016-0024, 0063-0076, 0081-0089, 0129, 0130; See FIGS. 1-13); and
a learner configured to learn the model based on training data in which the second information of the battery at the point in time is associated with the first information of the battery at the point in time, the learner of the estimation device generates the training data and learns the model based on the generated training data (See Para 0004-0011, 0016-0024, 0063-0076, 0081-0089, 0129, 0130; See FIGS. 1-13).  
However PARK is silent to the language of:
where the acquirer of the charging device acquires the first information and the second information form the battery each time the battery is mounted on the charging device, and wherein, when the first information and the second information are received by the receiver.
HATANAKA further teaches:
where the acquirer of the charging device acquires the first information and the second information form the battery each time the battery is mounted on the charging device, and wherein, when the first information and the second information are received by the receiver (See Para 0001-0022; See FIGS. 1-10).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify PARK to include where the acquirer of the charging device acquires the first information and the second information form the battery each time the battery is mounted on the charging device, and wherein, when the first information and the second information are received by the receiver.
One of ordinary skill in the art would have been motivated to modify PARK because it would be beneficial to improve battery parameter estimations.

With respect to Claim 7, PARK teaches ALL THE LIMITATIONS OF THE PARENT CLAIMS.
However PARK is silent to the language of:
wherein the acquirer of the charging device acquires the first information and the second information for a period from the time when the battery is mounted on the charging device to the time when the battery is removed from the charging device, and 3wherein the transmitter of the charging device transmits the first information and the second information acquired by the acquirer to the estimation device.
HATANAKA further teaches:
wherein the acquirer of the charging device acquires the first information and the second information for a period from the time when the battery is mounted on the charging device to the time when the battery is removed from the charging device, and 3wherein the transmitter of the charging device transmits the first information and the second information acquired by the acquirer to the estimation device (See Para 0001-0022; See FIGS. 1-10).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify PARK to include wherein the acquirer of the charging device acquires the first information and the second information for a period from the time when the battery is mounted on the charging device to the time when the battery is removed from the charging device, and 3wherein the transmitter of the charging device transmits the first information and the second information acquired by the acquirer to the estimation device.
One of ordinary skill in the art would have been motivated to modify PARK because it would be beneficial to improve battery parameter estimations.

With respect to Claim 9, PARK teaches:
a battery removably mounted on an electric power device using electric power (See Para 0004-0011, 0016-0024, 0063-0076, 0081-0089, 0129, 0130; See FIGS. 1-13); and 
an estimation device (See Para 0004-0011, 0016-0024, 0063-0076, 0081-0089, 0129, 0130; See FIGS. 1-13), 
wherein the battery comprises 
an acquirer configured to acquire first information about deterioration of the battery and second information about performance of the battery from the battery (See Para 0004-0011, 0016-0024, 0063-0076, 0081-0089, 0129, 0130; See FIGS. 1-13); and 
a transmitter configured to transmit the first information acquired and the second information by the acquirer (See Para 0004-0011, 0016-0024, 0063-0076, 0081-0089, 0129, 0130; See FIGS. 1-13), and 
wherein the estimation device comprises 
a receiver configured to receive the first information and the second information transmitted by the transmitter (See Para 0004-0011, 0016-0024, 0063-0076, 0081-0089, 0129, 0130; See FIGS. 1-13); and 
an estimator configured to input the first information received by the receiver is input to a model, the model having been learned to output the second information at a certain point in time when the first information of the battery is input at the point in time, and estimate performance of the battery based on the second information output by the model in response to the first information being input to the model (See Para 0004-0011, 0016-0024, 0063-0076, 0081-0089, 0129, 0130; See FIGS. 1-13); and
a learner configured to learn the model based on training data in which the second information of the battery at the point in time is associated with the first information of the battery at the point in time, the learner of the estimation device generates the training data and learns the model based on the generated training data (See Para 0004-0011, 0016-0024, 0063-0076, 0081-0089, 0129, 0130; See FIGS. 1-13).  
However PARK is silent to the language of:
where the acquirer of the charging device acquires the first information and the second information form the battery each time the battery is mounted on the charging device, and wherein, when the first information and the second information are received by the receiver.
HATANAKA further teaches:
where the acquirer of the charging device acquires the first information and the second information form the battery each time the battery is mounted on the charging device, and wherein, when the first information and the second information are received by the receiver (See Para 0001-0022; See FIGS. 1-10).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify PARK to include where the acquirer of the charging device acquires the first information and the second information form the battery each time the battery is mounted on the charging device, and wherein, when the first information and the second information are received by the receiver.
One of ordinary skill in the art would have been motivated to modify PARK because it would be beneficial to improve battery parameter estimations.

With respect to Claim 10, PARK teaches:
a receiver configured to receive first information about deterioration of a battery and a second information about performance of the battery transmitted by a charging device configured to charge the battery removably mounted on an electric power device using electric power (See Para 0004-0011, 0016-0024, 0063-0076, 0081-0089, 0129, 0130; See FIGS. 1-13); and4
an estimator configured to input the first information received by the receiver to a model, the model having been learned to output second information about performance of the battery at a point in time when the first information of the battery is input at the point in time, and estimate performance of the battery based on the second information output by the model in response to the first information being input to the model (See Para 0004-0011, 0016-0024, 0063-0076, 0081-0089, 0129, 0130; See FIGS. 1-13); and
a learner configured to learn the model based on training data in which the second information of the battery at the point in time is associated with the first information of the battery at the point in time, the learner of the estimation device generates the training data and learns the model based on the generated training data (See Para 0004-0011, 0016-0024, 0063-0076, 0081-0089, 0129, 0130; See FIGS. 1-13).  
However PARK is silent to the language of:
wherein the receiver receives the first information and the second information transmitted by the charging device, the first information and the second information being information acquired form the battery by the charging device each time the battery is mounted on the charging device, and wherein, when the first information and the second information are received by the receiver.
HATANAKA further teaches:
wherein the receiver receives the first information and the second information transmitted by the charging device, the first information and the second information being information acquired form the battery by the charging device each time the battery is mounted on the charging device, and wherein, when the first information and the second information are received by the receiver (See Para 0001-0022; See FIGS. 1-10).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify PARK to include wherein the receiver receives the first information and the second information transmitted by the charging device, the first information and the second information being information acquired form the battery by the charging device each time the battery is mounted on the charging device, and wherein, when the first information and the second information are received by the receiver.
One of ordinary skill in the art would have been motivated to modify PARK because it would be beneficial to improve battery parameter estimations.

With respect to Claim 11, PARK teaches:
inputting, by a computer comprising a receiver configured to receive first information about deterioration of a battery and a second information about performance of the battery transmitted by a charging device configured to charge the battery removably mounted on an electric power device using electric power, he first information received by the receiver is input to a model, the model having been learned to output second information about the performance of the battery at a certain point in time when the first information of the battery is input at the point in time (See Para 0004-0011, 0016-0024, 0063-0076, 0081-0089, 0129, 0130; See FIGS. 1-13);
estimating, by the computer, performance of the battery based on the second information output by the model in response to the first information being input to the model (See Para 0004-0011, 0016-0024, 0063-0076, 0081-0089, 0129, 0130; See FIGS. 1-13); and
learning, by the computer the model based on training data in which the second information of the battery at the point in time is associated with the first information of the battery at the point in time, wherein the estimation method further comprises: the learner of the estimation device generates the training data and learns the model based on the generated training data (See Para 0004-0011, 0016-0024, 0063-0076, 0081-0089, 0129, 0130; See FIGS. 1-13).  
However PARK is silent to the language of:
wherein the receiver receives the first information and the second information transmitted by the charging device, the first information and the second information being information acquired form the battery by the charging device each time the battery is mounted on the charging device, when the first information and the second information are received by the receiver.
HATANAKA further teaches:
wherein the receiver receives the first information and the second information transmitted by the charging device, the first information and the second information being information acquired form the battery by the charging device each time the battery is mounted on the charging device, when the first information and the second information are received by the receiver (See Para 0001-0022; See FIGS. 1-10).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify PARK to include wherein the receiver receives the first information and the second information transmitted by the charging device, the first information and the second information being information acquired form the battery by the charging device each time the battery is mounted on the charging device, when the first information and the second information are received by the receiver.
One of ordinary skill in the art would have been motivated to modify PARK because it would be beneficial to improve battery parameter estimations.

With respect to Claim 12, PARK teaches:
estimating performance of the battery when the first information received by the receiver is input to a model, the model having been learned to output second information about the performance of the battery at a certain point in time when the first information of the battery is input at the point in time (See Para 0004-0011, 0016-0024, 0063-0076, 0081-0089, 0129, 0130; See FIGS. 1-13);
estimating, by the computer, performance of the battery based on the second information output by the model in response to the first information being input to the model (See Para 0004-0011, 0016-0024, 0063-0076, 0081-0089, 0129, 0130; See FIGS. 1-13); and
learning, by the computer the model based on training data in which the second information of the battery at the point in time is associated with the first information of the battery at the point in time, wherein the program for causing the computer to further execute: the learner of the estimation device generates the training data and learns the model based on the generated training data (See Para 0004-0011, 0016-0024, 0063-0076, 0081-0089, 0129, 0130; See FIGS. 1-13).
However PARK is silent to the language of:
wherein the receiver receives the first information and the second information transmitted by the charging device, the first information and the second information being information acquired form the battery by the charging device each time the battery is mounted on the charging device, and when the first information and the second information are received by the receiver.
HATANAKA further teaches:
wherein the receiver receives the first information and the second information transmitted by the charging device, the first information and the second information being information acquired form the battery by the charging device each time the battery is mounted on the charging device, and when the first information and the second information are received by the receiver (See Para 0001-0022; See FIGS. 1-10).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify PARK to include wherein the receiver receives the first information and the second information transmitted by the charging device, the first information and the second information being information acquired form the battery by the charging device each time the battery is mounted on the charging device, and when the first information and the second information are received by the receiver.
One of ordinary skill in the art would have been motivated to modify PARK because it would be beneficial to improve battery parameter estimations.

Claims 3-5, 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PARK (US 2018/0203070) in view of HATANAKA ET AL. (EP 0902521) (hereinafter “HATANAKA”), YOU ET AL. (US 2016/0033582) (hereinafter “YOU”).

With respect to Claim 3, PARK, HATANAKA teaches ALL THE LIMITATIONS OF THE PARENT CLAIMS.
However PARK is silent to the language of:
wherein 
the first information comprises at least one of the number of days elapsed after the battery was produced, an initial capacity of the battery, an initial resistance value of the battery, a histogram of a temperature of the battery, and a histogram of the remaining capacity of the battery.
YOU further teaches:
wherein 
the first information comprises at least one of the number of days elapsed after the battery was produced, an initial capacity of the battery, an initial resistance value of the battery, a histogram of a temperature of the battery, and a histogram of the remaining capacity of the battery (See Para 0033-0041, 0073-0095; See FIGS. 1-14).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify PARK to include wherein the first information comprises at least one of the number of days elapsed after the battery was produced, an initial capacity of the battery, an initial resistance value of the battery, a histogram of a temperature of the battery, and a histogram of the remaining capacity of the battery.
One of ordinary skill in the art would have been motivated to modify PARK because it would be beneficial to improve battery parameter estimations.

With respect to Claim 4, PARK, HATANAKA teaches ALL THE LIMITATIONS OF THE PARENT CLAIMS
However PARK is silent to the language of:
wherein 
the second information comprises one or both of a capacity of the battery at the time of measurement and a resistance value of the battery at the time of measurement.
YOU further teaches:
wherein 
the second information comprises one or both of a capacity of the battery at the time of measurement and a resistance value of the battery at the time of measurement (See Para 0033-0041, 0073-0095; See FIGS. 1-14).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify PARK to include wherein the second information comprises one or both of a capacity of the battery at the time of measurement and a resistance value of the battery at the time of measurement.
One of ordinary skill in the art would have been motivated to modify PARK because it would be beneficial to improve battery parameter estimations.

With respect to Claim 5, PARK, HATANAKA teaches ALL THE LIMITATIONS OF THE PARENT CLAIMS
However PARK is silent to the language of:
wherein 
the first information comprises at least one of the number of days elapsed after the battery was produced, an initial capacity of the battery, an initial resistance value of the battery, a standard deviation and an average value in a temperature of the battery, and a standard deviation and an average value in the remaining capacity of the battery.
YOU further teaches:
wherein 
the first information comprises at least one of the number of days elapsed after the battery was produced, an initial capacity of the battery, an initial resistance value of the battery, a standard deviation and an average value in a temperature of the battery, and a standard deviation and an average value in the remaining capacity of the battery (See Para 0033-0041, 0073-0095; See FIGS. 1-14).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify PARK to include wherein the first information comprises at least one of the number of days elapsed after the battery was produced, an initial capacity of the battery, an initial resistance value of the battery, a standard deviation and an average value in a temperature of the battery, and a standard deviation and an average value in the remaining capacity of the battery.
One of ordinary skill in the art would have been motivated to modify PARK because it would be beneficial to improve battery parameter estimations.

With respect to Claim 8, PARK, HATANAKA teaches ALL THE LIMITATIONS OF THE PARENT CLAIMS
However PARK is silent to the language of:
wherein 
the second information comprises at least one of measured values of a capacity and a resistance value obtained by measuring the performance of the battery and time-series data of each of a voltage, an electric current, and a temperature when the battery is charged.
YOU further teaches:
wherein 
the second information comprises at least one of measured values of a capacity and a resistance value obtained by measuring the performance of the battery and time-series data of each of a voltage, an electric current, and a temperature when the battery is charged (See Para 0033-0041, 0073-0095; See FIGS. 1-14).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify PARK to include wherein the second information comprises at least one of measured values of a capacity and a resistance value obtained by measuring the performance of the battery and time-series data of each of a voltage, an electric current, and a temperature when the battery is charged.
One of ordinary skill in the art would have been motivated to modify PARK because it would be beneficial to improve battery parameter estimations.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272. The examiner can normally be reached Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864